Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer housing”, “inlet end”, “outlet end”, “first body end”, “second body end”, “first connector”, “second connector” and “lock”, must be shown (labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of an “outer housing”, “inlet end”, “outlet end”, “first body end”, “second body end”, “first connector”, “second connector” or “lock”.  
Also there is no mention of reference number 531, which is present in FIG 10.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  in claim 6, the term “has” should be replaced with the term --have--, and both of claims 6 and 7 should end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the body passage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 lacks a transitional phrase, and it cannot be determined whether the “lock” is positively required of the claim or if the claim simply requires an ability of the adaptor body and adaptor coupler to be used with a lock.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 9 is/are (4 as 9 as understood) rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hoffstrom (US 2,951,713), which discloses:

1. In a water pressure system including a pump for pumping water from a water
bearing aquifer, a pressure tank connected to the pump by a water conduit, the pressure tank including an inlet end, an outlet end, and an outer housing that is fillable with water from the submersible pump for storing a reserve of water, system plumbing connecting the pump and pressure tank, and a pressure control for monitoring water pressure in the system plumbing and controlling operation of the pump, a modular adaptor connecting a pressure control to the system plumbing comprising (the preamble is given limited patentable weight as it is not necessary to understand the body of the claim, and alternatively the preamble is construed as reciting elements that are only intended for use with the positively recited modular adaptor):

an adaptor body (34, 98; compare to Applicant’s 510) mountable to the system plumbing (34, 98 is capable of such mounting);

an adaptor coupler (110, 120; compare to Applicant’s 550) connected to the pressure control (110, 120 is capable of such connection) and detachably connected to the adaptor body (as shown in FIGS 1, 2); and

a valve (68; compare to Applicant’s 530) disposed within the adaptor body (see FIG 1) and operatively abutting the adaptor coupler (see FIGS 1, 2) to allow fluid flow through the modular adaptor from the system plumbing when the adaptor coupler is connected to the adaptor body (as shown in FIG 2, the valves are open, flow can occur therethrough) and to prevent fluid flow through the modular adaptor when the adaptor coupler is disconnected from the adaptor body (when in a disconnected state, the valves are closed and flow cannot occur therethrough).


2. The modular adaptor of Claim 1 wherein the adaptor body (34, 98) has a first body
end (at the right, as shown) and a second body end (at the left, as shown), the first body end adapted to connect to the system plumbing (it is so capable), the second body end configured to receive the adaptor coupler (it is so capable, as shown in FIGS 1, 2).

3. The modular adaptor of Claim 2 wherein the adaptor body (34, 98) has an axial
through passage therein (the open space through which fluid flows) between the first body end and the second body end.

4. The modular adaptor of Claim 3 wherein the body passage defines a valve
Seat (48), the valve shiftably disposed within the body passage to engage the valve seat to prevent fluid flow through the modular adaptor (compare FIGS 1 and 2).

5. The modular adaptor of Claim 2 wherein the adaptor coupler (110, 120) includes a
coupler head (at the left side; compare to Applicant’s 552) and a coupler neck (at the right side; compare to Applicant’s 554), the coupler neck configured to seat in sealed engagement within the second body end of the adaptor body (as shown in FIG 2).


6. The modular adaptor of Claim 5 wherein the coupler neck and the coupler
head has an axial through coupler passage therein (the open axial space through which fluid flows),

7. The modular adaptor of Claim 6 wherein the coupler head includes a first
connector (at 114) for connecting the pressure control to the adaptor coupler in open fluid communication with the coupler passage (114 is capable such connection)

9. The modular adaptor of Claim 1 and a lock (122, 78) for securing the adaptor coupler
to the adaptor body.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffstrom.
	Hofstrom discloses the invention as claimed with exception to the annular groove, tangential bore and pin.  However this locking arrangement was well-known in the art at the time of filing and it would have been obvious to use such a locking arrangement with Hoffstrom’s device to prevent accidental disconnection.


Claim(s) 1-9 is/are (4 as 9 as understood) rejected under 35 U.S.C. 102a1/a2 as being anticipated by Federighi (US 3,142,416), which discloses:

1. In a water pressure system including a pump for pumping water from a water
bearing aquifer, a pressure tank connected to the pump by a water conduit, the pressure tank including an inlet end, an outlet end, and an outer housing that is fillable with water from the submersible pump for storing a reserve of water, system plumbing connecting the pump and pressure tank, and a pressure control for monitoring water pressure in the system plumbing and controlling operation of the pump, a modular adaptor connecting a pressure control to the system plumbing comprising (the preamble is given limited patentable weight as it is not necessary to understand the body of the claim, and alternatively the preamble is construed as reciting elements that are only intended for use with the positively recited modular adaptor):

an adaptor body (“D”; compare to Applicant’s 510) mountable to the system plumbing (D is capable of such mounting);

an adaptor coupler (“E”; compare to Applicant’s 550) connected to the pressure control (E is capable of such connection) and detachably connected to the adaptor body (via 23, 25); and

a valve (14; compare to Applicant’s 530) disposed within the adaptor body (see FIG 2) and operatively abutting the adaptor coupler (via pin 21; compare to Applicant’s valve 530 which is inside of adaptor body 510 and operatively abuts adaptor coupler 550 by way of shank 532) to allow fluid flow through the modular adaptor from the system plumbing when the adaptor coupler is connected to the adaptor body (when the valves are open, flow can occur therethrough) and to prevent fluid flow through the modular adaptor when the adaptor coupler is disconnected from the adaptor body (when the valves are closed, flow cannot occur therethrough).


2. The modular adaptor of Claim 1 wherein the adaptor body (D) has a first body
end (at the bottom, as shown) and a second body end (at the top, as shown), the first body end adapted to connect to the system plumbing (it is so capable), the second body end configured to receive the adaptor coupler (it is so capable, as shown in FIG 2).

3. The modular adaptor of Claim 2 wherein the adaptor body (D) has an axial
through passage therein (the open space through which fluid flows) between the first body end and the second body end.

4. The modular adaptor of Claim 3 wherein the body passage defines a valve
Seat (14b), the valve shiftably disposed within the body passage to engage the valve seat to prevent fluid flow through the modular adaptor (col. 2 lines 31-36).

5. The modular adaptor of Claim 2 wherein the adaptor coupler (E) includes a
coupler head (at the top of E; compare to Applicant’s 552) and a coupler neck (at the bottom of E; compare to Applicant’s 554), the coupler neck configured to seat in sealed engagement within the second body end of the adaptor body (as shown in FIG 2).


6. The modular adaptor of Claim 5 wherein the coupler neck and the coupler
head has an axial through coupler passage therein (the open axial space through which fluid flows, not including the passage through part 27),

7. The modular adaptor of Claim 6 wherein the coupler head includes a first
connector (27) for connecting the pressure control to the adaptor coupler in open fluid communication with the coupler passage (27 is capable such connection)

8. The modular adaptor of Claim 7 wherein the coupler head also includes a
second connector for connecting a pressure gauge to the adaptor coupler (the threaded interface at the top end of E, which itself is capable of connection with a pressure gauge, as claimed)

9. The modular adaptor of Claim 1 and a lock for securing the adaptor coupler
to the adaptor body (as understood, members D and E are capable of use with a lock, such as with lock 23, 25)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,094,073, US 2,452,874 and US 4,304,526 disclose typical well pumping systems including air tanks with pressure control subsystems therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
11/22/22